MARTIN (Harry C.), Judge.
Appellant violated Rule 9(c)(4) of the North Carolina Rules of Appellate Procedure by failing to number the pages of the record on appeal. She also violated Rule 10(a), (c), by failing to make her exceptions in the record the basis of assignments of error and failing to list the exceptions after the assignments of error with identification of the pages in the record where they appear. In her brief, defendant failed to refer to the assignments of error and exceptions pertinent to the questions argued and failed to refer to pages of the record where they appear. This violates App. R. 28(b)(3).
Exceptions not preserved and set forth as required by the Rules are deemed abandoned. For these reasons the appeal is subject to dismissal. The Rules of Appellate Procedure are mandatory. Craver v. Craver, 298 N.C. 231, 258 S.E. 2d 357 (1979); State v. Brown, 42 N.C. App. 724, 257 S.E. 2d 668 (1979).
Appeal dismissed.
Judges Vaughn and Webb concur.